Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a cobalt deposit, classified in C25D7/123.
II. Claims 18-38, drawn to a method, classified in C25D3/16.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their separate classification or/and different field of search required. See MPEP § 808.03(II).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Jennifer Calcagni left a voicemail on 6/22/2021 making a provisional election to prosecute the invention of group II, claims 18-38. Because no traversal was specified it is assumed that the election was made without traverse. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Overview
Specification objection
Claim objections
35 U.S.C. §§ 112 & 103 rejections
No art rejection of claims 21-32. It is noted that claims 23-28 and claims 29-32 are separate species that are mutually exclusive and thus cannot be combined.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the current density and voltage ranges of claims 29-30 are not in the specification. These should be in the specification to provide proper antecedent basis for claims 29-30.

Claim Objections
Claims 23-32 are objected to because of the following informalities. Appropriate correction is required.
Claims 23, 27, & 29-30. The limitation “the range” lacks antecedent basis.

Claim 32. The limitation “the backward scan” lacks antecedent basis.



Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18-38 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18. The term "substantially" is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP § 2173.05(b).

Claim 31. Claim 29 first sets out that the current density be measured in the range of 1-5 mA/cm2. Then claim 31 (which is dependent from claim 29) claims the different range of 7.5-8.5 mA/cm2. These different ranges do not overlap and thus it is uncertain which one to use. Thus this claim is indefinite.

Claims 19-30 and 32-38. These claims are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22 and 33-38 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Commander et al., W.O. Int’l Pub. No. 2017/004424 A1 [hereinafter Commander] in view of Basol et al., U.S. Patent App. Pub. No. 2002/0053516 A1 [hereinafter Basol] and as evidenced by or alternatively Doubina et al., U.S. Patent App. Pub. No. 2016/0273117 A1 [hereinafter Doubina].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 18. The following references render this claim obvious.
I. Commander

a) receiving the substrate in an electroplating chamber (substrate placed into electroplating bath, which a person having ordinary skill in the art would have understood to have been held by a chamber; Commander p. 4-5, fig. 1); 
b) immersing the substrate into a cobalt electrolyte, the cobalt electrolyte comprising:
(1) a source of cobalt ions (cobalt ions; Commander p. 10); 
(2) boric acid (boric acid; Commander p. 4); 
(3) a pH adjuster (sulfuric acid used to adjust pH; Commander p. 6); and 
(4) an organic additive, wherein the organic additive comprises a suppressor (organic suppressor; Commander p. 10); and 
c) electroplating cobalt into the features and onto the onto the non-feature areas for a period of time and under conditions to achieve a seam-free, bottom-up fill in the recessed features and plating on the non-feature areas (since Commander discusses how the plating bath without an accelerator proceeds from the bottom up satisfactorily and since Commander discusses how seams were a problem before, a person having ordinary skill in the art would have recognized that there would have been no seams; Commander pp. 1-2, 5, 10, claims 65, 84, & 87).
II. Level - Basol

But Commander must have some kind of levelness/roughness on the substrate. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Basol teaches that the thickness uniformity (i.e. thickness difference) is a variable that achieves the recognized result of affecting the CMP process and may cause problems if there is non-uniformity, hence making it a result-effective variable. See Basol [0018].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	III. Seams – as evidenced by or alternatively Doubina
Doubina teaches that bottom-up fills prevent seams from forming. Doubina [0036]. Since Commander achieves a bottom-up fill, Commander would also then prevent seams from forming.
As an alternative teaching to the previous seam-free teaching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 

Claim 19. The method according to claim 18, wherein the substrate has a cobalt seed layer disposed thereon and the cobalt is electrodeposited onto the cobalt seed layer (seed). Commander p. 5, fig. 1.

Claims 20-22. (claim 20) The method according to claim 18, wherein the electroplated cobalt deposit exhibits a thickness difference of less than about 100 nm, (claim 21) the method according to claim 20, wherein the electroplated cobalt deposit exhibits a thickness difference of less than about 75 nm, and (claim 22) the method according to claim 21, wherein the electroplated cobalt deposit exhibits a thickness difference of less than about 50 nm (rejected for similar reasons stated in the claim 18 rejection).

Claim 33. The method according to claim 18, wherein the cobalt electrolyte is at least substantially free of an accelerator (accelerator free). Commander p. 10.

Claim The method according to claim 18, wherein the cobalt electrolyte is at least substantially free of a depolarizer (no mention of a depolarizer).

Claim 35. The method according to claim 18, wherein the organic additive comprises an acetylenic suppressor (acetylenic suppressor). Commander p. 10.

Claims 36-37. Commander is silent on (claim 36) the method according to claim 35, wherein the acetylenic suppressor comprises a reaction products of an alkoxylated propargyl alcohol or propargyl alcohol with glycidol, propylene oxide, glycidol and propylene oxide, or propylene glycol and glycidol and (claim 37) the method according to claim 36, wherein the alkoxylated propargyl alcohol is ethoxylated propargyl alcohol.
However, Commander does teach that an acetylenic suppressor may be used. Commander pp. 4, 6, 10.
Doubina teaches the use of acetylenic suppressors such as reaction products of propylene oxides for use in cobalt electroplating. Doubina abstract, [0041].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s suppressor to be Doubina’s propylene oxide reaction product to yield the predictable result of a suitable suppressor in cobalt electroplating.

Claim 38. The method according to claim 18, wherein the recessed features are damascene features (damascene interconnects). Commander abstract, pp. 1-2, fig. 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 18-22 and 33-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,035,048 B2 in view of Basol. The teachings of Basol from the obviousness rejection also apply to this double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794